Exhibit 10.42

The Addus HomeCare Corporation (the “Corporation”) independent director
compensation policy provides that independent directors receive an annual
retainer of $25,000 for service on the Corporation’s board of directors,
$1,500 per in person scheduled board meeting (whether attended in person or
telephonically) and $750 per telephonic board meeting.

The chairmen of the Corporation’s audit committee, compensation committee and
nominating and corporate governance committee receive an additional annual
retainer of $12,000, $7,500 and $5,000, respectively. Independent directors who
serve on the audit committee receive $1,500 per audit committee meeting attended
and independent directors who serve on other committees receive $1,000 per
committee meeting attended. Independent directors are also reimbursed for
reasonable expenses incurred in attending board of directors meetings, committee
meetings and stockholder meetings.

In addition, each independent director is entitled to receive an annual grant of
restricted shares of the Corporation’s common stock valued at $20,000, which
shall be awarded following the Corporation’s annual meeting each year beginning
with the Corporation’s 2012 annual meeting. Each grant of restricted stock to an
independent director shall vest on the first anniversary of the date of
issuance. Grants of restricted stock made immediately following the 2012 annual
meeting will be made pro rata to reflect the partial year, and with a shorter
vesting period to reflect the time served during 2011, up until the 2012 annual
meeting.

The foregoing independent director compensation is subject to review and
adjustment on the recommendation of the Corporation’s nominating and corporate
governance committee.